

116 HRES 785 IH: Supporting the designation of February 1, 2020, as “Blue Star Mother’s Day”.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 785IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Upton (for himself and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONSupporting the designation of February 1, 2020, as Blue Star Mother’s Day.
	
 Whereas Blue Star Mothers of America, Inc., was founded as a patriotic service organization on February 2, 1942, with the purpose of uniting mothers with sons or daughters in the United States Armed Forces;
 Whereas, on February 1, 1942, 300 mothers of members of the Armed Forces held their first meeting in Michigan, and February 1, 2020, is the 78th anniversary of that meeting;
 Whereas, on February 6, 1942, the organization was discussed in the Congressional Record, and chapters then formed in Michigan, Ohio, Wisconsin, New York, Pennsylvania, Oregon, California, Iowa, and Washington;
 Whereas, on July 14, 1960, the Blue Star Mothers of America, Inc., received its charter from Congress (Public Law 86–653);
 Whereas Blue Star Mothers make enormous sacrifices while their sons and daughters are providing for the defense of the United States;
 Whereas Blue Star Mothers pack and ship thousands of care packages every year to members of the Armed Forces deployed overseas, volunteer to help homeless veterans, provide support for wounded warriors, visit with hospitalized veterans, honor fallen heroes during funeral services, and offer a compassionate community for the mothers of men and women of the Armed Forces serving in harm’s way;
 Whereas Blue Star Mothers promote the values of the United States, demonstrate a patriotic spirit, and advance a national sense of pride and appreciation for the men and women of the Armed Forces;
 Whereas there are 198 active chapters of the Blue Star Mothers of America, Inc., throughout the United States, representing thousands of military families; and
 Whereas February 1, 2020, would be an appropriate day to designate as Blue Star Mother’s Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Blue Star Mother’s Day, which honors and recognizes— (A)the contributions of the members of the Blue Star Mothers of America, Inc.; and
 (B)the important role Blue Star Mothers play in supporting each other and members and veterans of the Armed Forces; and
 (2)encourages the people of the United States— (A)to observe Blue Star Mother’s Day; and
 (B)to support the work of local chapters of the Blue Star Mothers of America, Inc. 